Citation Nr: 0325604	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-18 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a retroactive effective date for 
reinstatement of compensation for a service-connected right 
knee disability for the period from December 1, 1988, to 
September 3, 1998.

2.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from September 1985 to 
November 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In June 1989, notice was received that the veteran's 
account had been in suspense for 6 months or more and his 
checks were undeliverable.  

2.  By letter dated in July 1989, the RO attempted to contact 
the veteran regarding the proposed discontinuance of his 
compensation payments.

3.  In July 1989, the RO properly discontinued the 30 percent 
rating for the right knee effective December 1988.

4.  The RO received the veteran's reopened claim for benefits 
on September 4, 1998.

5.  The service-connected right knee disability is manifested 
by arthritis, pain, tenderness, and instability with flexion 
reduced by 10 degrees.




CONCLUSIONS OF LAW

1.  Suspension of payment of compensation for the veteran's 
right knee disability, effective December 1, 1988 and 
extending to September 3, 1998, was proper, and the criteria 
for reinstatement of VA compensation benefits for the 
service-connected right knee disability for this time period 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.1(q), 3.655(c) (2002).

2.  The criteria for separate 10 percent ratings for 
arthritis and for instability of the right knee are met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 5010-5257, 5003, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC) and correspondence from the RO 
provided to both the appellant and his representative, 
specifically satisfies the requirement at § 5103 of the new 
statute.  They clearly notify the appellant and his 
representative of the evidence necessary to substantiate his 
claims including the requirements of the VCAA, to include 
what evidence the VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 182 (2002).

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claims has been collected for review.  The Board 
in November 2000 and December 2002 remanded the case due to 
the veteran's request for personal hearing.  However, the 
veteran failed to appear at the scheduled hearings.  
Accordingly, the Board finds that the requirements under the 
VCAA have been met.  

Factual Background 

The report of an August 1987 Medical Evaluation Board 
Proceedings (MEB) relates that the veteran sustained a tear 
of the medial meniscus and anterior cruciate ligament in 
November 1986.  He underwent arthroscopy with medial 
menisectomy in January 1987 and arthroscopic aided anterior 
cruciate ligament reconstruction (bone patellar tendon bone) 
in April 1987.  A May 1987 medical examination report was 
attached to the MEB report.  At that time, the range of 
motion of the right knee was 0 to 90 degrees.  His knee was 
stable to Lachman's and drawer testing with no evidence of 
instability.

The RO received the veteran's original application for 
benefits from the veteran in November 1987.  On the 
application the appellant's address was listed as [redacted]. 
[redacted], Georgia [redacted].  

A December 1987 rating action granted service connection for 
the postoperative residuals for a right knee injury.  A 30 
percent evaluation was assigned effective November 17, 1987, 
the date following his release from active duty.

VA records reflect that in June and July 1989, the RO 
received inquiries from the VA Quality Assurance and Internal 
Control Division Retired Pay Operations regarding the 
veteran's address.  The veteran's account had been in 
suspense for 6 months or more and his checks were 
undeliverable.  Handwritten notations on a VA Form 20-6560, 
Notice of Benefit Payment Transaction, show that a telephone 
call was placed to the veteran's residence in July 1989.  
This document listed the address as [redacted], 
[redacted], Ga. [redacted].  The caller was informed that the 
veteran no longer lived at that address.  In July 1989, the 
veteran's benefit payments were terminated, effective 
December 1, 1988. 

The next contact from the veteran is a Statement in Support 
of Claim from the veteran received by the RO on September 4, 
1998, requesting that his claim be reopened.  At that time 
the veteran stated that he had been warded 30 percent since 
he was discharged from the army but had not received any 
money since 1988.  He had been moving around the country a 
lot and had not notified the VA.  

A VA examination was conducted in July 1999.  The veteran 
reported his medical history.  He was employed as store 
manager and on long shifts the knee becomes painful.  His 
symptoms included pain, swelling, instability and locking.

On examination, there were well-healed incisions of the 
anterior and lateral aspect of the knee.  The range of motion 
was 0-130 degrees.  He had a 1+ Lachman's with a firm end 
point compared to the other side of no Lachman's.  He had a 
trace pivot shift, a 1+ anterior drawer and a negative 
posterior drawer.  There was a positive McMurray's test for 
the medial meniscus.  There was tenderness over the medial 
joint line as well as the inferior pole of the patella.  The 
hardware that was applied to fixate the previous ACL 
autograft distally in the tibia was prominent and tender to 
palpation.  There were degenerative changes in the 
patellofemoral joint with osteophyte formation at the 
inferior and superior pole of the patella.  In reporting the 
diagnostic assessment, the examiner noted that he had limited 
range of motion and slight instability.  Although the 
Lachman's was 1+ he had a firm end point.  The ACL graft was 
still intact.

The RO subsequently issued a rating decision dated in August 
1999.  The RO reinstated service connection for the right 
knee injury.  The RO assigned a 10 percent evaluation 
effective October 7, 1998, which, at that time, the RO 
considered the date of the reopened claim.

In a February 2000 rating action, the RO determined that the 
claim was received on September 4, 1998, and changed the 
effective date for the assignment of the 10 percent rating to 
September 4, 1998.

A personal hearing was held at the RO in January 2000.  The 
representative stated that the veteran applied for VA 
benefits in 1987 and service connection was granted in 1987.  
Further, a future examination was scheduled for September 
1989.  The veteran also admitted that he moved without 
contacting the VA.  He explained that he was placed on the 
Temporary Disability Retired List (TDRL) from November 1987 
until September 1990.  The veteran gave somewhat conflicting 
testimony regarding VA payments.  He initially indicated that 
he did not receive benefits from the VA but only from the 
Army.  Later on in his testimony, he indicated that his VA 
disability checks were terminated in 1988 and that he did not 
question why the payments were discontinued.  He also 
reported that he did not remember filing a VA claim in 1987, 
as he did not fill out an application.  He thought the VA and 
Army documents were one in the same.

Retroactive effective date for reinstatement of compensation 
for service-connected right knee disability for the period 
from December 1, 1988 to September 3, 1998

The veteran has requested that VA reinstate his VA 
compensation benefits for his service-connected right knee 
disability for the period from December 1, 1988 to September 
3, 1998, which had been suspended due to the veteran's 
disappearance.

The Board notes that 38 C.F.R. § 3.158 provides as follows:

(a) General. Except as provided in Sec. 3.652 of this part, 
where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, dependency and indemnity 
compensation, or monetary allowance under the provisions of 
38 U.S.C. 1805 based on such evidence shall commence not 
earlier than the date of filing the new claim.

(b) Department of Veterans Affairs examinations.  Where the 
veteran fails without adequate reason to respond to an order 
to report for Department of Veterans Affairs examination 
within 1 year from the date of request and payments have been 
discontinued, the claim for such benefits will be considered 
abandoned.

(c) Disappearance.  Where payments of pension, compensation, 
dependency and indemnity compensation, or monetary allowance 
under the provisions of 38 U.S.C. 1805 have not been made or 
have been discontinued because a payee's present whereabouts 
is unknown, payments will be resumed effective the day 
following the date of last payment if entitlement is 
otherwise established, upon receipt of a valid current 
address.

The law and regulations concerning proper effective dates are 
set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Except as specifically provided otherwise, the effective date 
of an evaluation and award of compensation will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  The effective date of an award shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of the claim.  Id.

The Board notes further that 38 C.F.R. § 3.330, entitled 
"Resumption of rating when veteran subsequently reports for 
VA examination," provides that such ratings will be governed 
by the provisions of 38 C.F.R. §§ 3.158 and 3.655, and that 
the period following the termination, for which benefits are 
precluded by the cited regulations, will be stated in the 
rating.  If the evidence is insufficient to evaluate the 
disability during any period following the termination for 
which payments are not otherwise precluded, the rating will 
contain a notation reading, "Evidence insufficient to 
evaluate from _____ to _____." 38 C.F.R. § 3.330 (2000).

Although it is not clear whether a "pretermination notice" 
was ever actually sent to the veteran, the Board finds this 
is of little import, given the fact that the RO did not know 
where the veteran was located and could not contact him.

The veteran agrees that he failed to inform the VA of his 
whereabouts.  Further, it is not disputed that the address to 
which the RO sent the notification letter was correct.  There 
is no dispute that the Columbus, Georgia address was the 
correct address, which the veteran had provided to the RO.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, in the absence of clear evidence to 
the contrary, the law presumes the regularity of the 
administrative process.  See Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992)).  Notification for VA purposes is a written 
notice sent to the claimant's last address of record.  See 
38 C.F.R. § 3.1(q).  In this case, that address was the 
Columbus, Georgia address.  As such, the Board finds that the 
RO met the requirements for providing "notice" to the veteran 
that he was required to provide information.

The veteran did not respond to the letter.  Where evidence 
requested in connection with an original claim is not 
furnished within a year of the date of the request, the claim 
will be considered abandoned. 38 C.F.R. § 3.158(a).  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  Id. 

Additionally, the veteran indicated that he was informed that 
he was required to report to a September 1989 VA examination.  
In that case, once the veteran failed to report for the 
scheduled examination, following proper mailing of notice to 
him, the RO was correct in suspending his compensation 
benefits.  Accordingly, the veteran abandoned his claim for 
compensation filed in 1987. 

In summary, the veteran's compensation payments were 
suspended effective December 1988 because he did not provide 
an address.  As a result, the veteran's claim was considered 
abandoned, and the RO was not required to take any further 
action unless a new claim was received.  Under the law, once 
the right to benefits was finally established, compensation 
based upon such evidence could commence no earlier than the 
date of filing the new claim.  A new claim was received in 
September 1998, which is the effective date of the resumption 
of compensation.  See 38 C.F.R. §§ 3.155, 3.157.  From 
December 1988 to September 1998, the evidence was 
insufficient to evaluate the severity of the veteran's 
disability, and he did not contact the VA to advise them of 
his whereabouts or that he wanted to resume his benefits.  
Accordingly, the date of the reopened claim for increase, or 
September 1998, was properly identified as the appropriate 
date for resumption of the veteran's disability benefits.

Increased rating for right knee disability, currently 
evaluated as 10 percent disabling

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant. 38 C.F.R. § 4.3.

The RO has assigned a 10 percent rating for the postoperative 
residuals for a right knee injury under Diagnostic Codes 
5010-5257, pursuant to the Schedule for Rating Disabilities.  
38 C.F.R. Part 4.  

Knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. 4.71a, Diagnostic Code 5003.

Limitation of extension of the leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  The highest available rating, 30 percent, is 
warranted when flexion is limited to 15 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5260.

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

A precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97 (7/1/97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, citing Esteban v. Brown, 
6 Vet. App. 259 (1994).

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

During the recent VA examination the veteran complained of 
pain, locking, and giving away of the right knee.  The 1999 
VA examination report indicates that the postoperative 
residuals of the right knee include both arthritis and 
instability.  As these are separate and distinct 
manifestations, they may be rated separately.  In light of 
the slight instability described by the VA examiner in July 
1999, the Board finds that 10 percent evaluation is warranted 
under Diagnostic Code 5257.  Further, considering the pain 
and range of motion noted on VA examination, the Board finds 
that a 10 percent evaluation is warranted under Diagnostic 
Code 5010.

However, the Board does not find that his manifestations 
warrant a higher evaluation.  Although x-rays confirmed the 
presence of arthritis, there was only slight impairment in 
range of motion with flexion to 130 in the right knee.  
Extension was normal in the right knee.  Additionally, there 
was no reported evidence of warmth, redness, effusion, or 
locking.  There was no reported impairment in the veteran's 
gait.  
  
The Board has considered pain-related functional impairment 
as set forth in the DeLuca case.  Taking into consideration 
the veteran's testimony regarding pain, the VA examiners 
remarks concerning functional loss, and the fact that even 
the estimated additional degree of loss of flexion due to 
pain would not support a rating higher than 10 percent under 
Diagnostic Codes 5003, 5260 or 5261, the Board concludes that 
the current 10 percent rating under Diagnostic Code 5010, 
plus the separate rating under Diagnostic Code 5257, 
encompasses the degree of functional loss due to pain 
exhibited by the veteran.


ORDER

Entitlement to a retroactive effective date for reinstatement 
of compensation for service-connected right knee disability 
for the period from December 1, 1988, to September 3, 1998 is 
denied.

Separate 10 percent ratings, and no higher, is granted for 
arthritis of the right knee under Diagnostic Code 5257 and 
for instability of the right knee under Diagnostic Code 5010, 
subject to the laws and regulations governing the award of 
monetary benefits.  


	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

